Citation Nr: 1003217	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-10 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for 
generalized anxiety disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 to November 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from June 2004 and May 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the March 2006 Statement of the Case 
(SOC) identifies the May 2005 rating decision as the rating 
action on appeal.  However, when new evidence is received 
prior to the expiration of the appeal period, that evidence 
must be considered to have been filed in connection with the 
earlier claim.  See 38 C.F.R. § 3.156(b) (2009); Jennings v. 
Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Veteran 
submitted a notice of disagreement to the rating of 50 
percent for his generalized anxiety disorder and evidence of 
his back disability less than a year after the June 2004 
rating decision.  As such, finality has not attached and a 
portion of this appeal stems from the June 2004 rating 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was granted service connection for generalized 
anxiety disorder in a September 1971 rating decision.  A 
rating of 50 percent was granted in June 2004, effective 
September 2003.  The Veteran is seeking an increased rating.

The most recent VA examination afforded to the Veteran for 
this disability was in April 2005, almost five years ago.  
The Board finds that a new examination is required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  A VA examination is 
necessary to provide a thorough assessment of the Veteran's 
generalized anxiety disorder.  
The Veteran is also seeking entitlement to TDIU.  The Board 
finds that the pending TDIU claim will be affected by the 
rating assigned for the Veteran's generalized anxiety 
disorder.  As such, a decision as to the issue of TDIU will 
be deferred pending resolution of the rating.  This is in 
accordance with Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991), in which the Court recognized that inextricably 
intertwined claims should not be adjudicated piecemeal.

However, the Veteran should be afforded a new VA examination 
to determine whether his service-connected disability 
precludes him from performing substantially gainful 
employment.  

Additionally, in June 2004, the RO denied the Veteran's claim 
for service connection for a back disability.  In April 2005, 
the RO received additional evidence, pertaining to his back 
disability, from the Veteran indicating his disagreement with 
the decision.  A statement of the case (SOC) must be issued 
on this claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Where an SOC has not been provided following the timely 
filing of a notice of disagreement, a remand, not a referral 
to the RO, is required by the Board.  Id.
	
Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims folder all updated treatment 
records.

2.  Schedule the Veteran for a VA 
examination in order to determine the 
current severity of his generalized 
anxiety disorder.  The examiner should 
identify and completely describe all 
current symptomatology.  The Veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  

Ask the examiner to discuss all 
findings in terms of the Schedule of 
Ratings - Mental Disorders, 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.  The 
pertinent rating criteria must be 
provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

Additionally, the examiner should 
indicate whether the Veteran's 
previously diagnosed depression is a 
separate diagnosis or if the symptoms 
are part of his generalized anxiety 
disorder.

The examiner must also give an opinion 
concerning the extent of functional and 
industrial impairment resulting from 
the Veteran's service-connected 
generalized anxiety disorder.  The 
opinion should address whether his 
service-connected disability alone is 
so disabling as to render him 
unemployable.  

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
file must be made available to the 
examiner.  

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.

3.  The RO should issue an SOC with 
respect to the issue of entitlement to 
service connection for a back 
disability.  The Veteran should be 
advised of the time period in which a 
substantive appeal must be filed in 
order to obtain appellate review of 
that issue.  The claims file should be 
returned to the Board for further 
appellate consideration only if the 
appellant files a timely substantive 
appeal.

4.  After all of the above actions have 
been completed and the Veteran has been 
given adequate time to respond, 
readjudicate his claims.  If the claims 
remain denied, issue to the Veteran a 
supplemental statement of the case, and 
afford the appropriate period of time 
within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


